Citation Nr: 1224319	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post femur fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to September 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case.  The Veteran is seeking service connection for a left knee disorder, which he contends results from his service-connected right knee disorder.  In support of his claim is a November 2007 VA examiner's opinion that the "left knee condition (if diagnosed) is related to his right knee."  The rationale for the opinion was that there was increased dependence on the left knee following injury to the right knee.  Left knee arthropathy was reported as the Veteran's problem, but no actual left knee disorder was diagnosed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the examiner did not address whether the left knee condition was secondarily aggravated by the service-connected right knee DJD, status post femur fracture.  

It is also noted that the most recent examination of the right knee disability was conducted in 2007.  In 2009, the Veteran pointed out that he was never out of his wheelchair during the evaluation and that he was in constant knee pain.  He was unable to walk more than 10 feet even with his walker and was completely dependent on his wife.  He requested a new medical exam.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his right or left knee.  After obtaining any necessary authorization or medical releases, the VBA AMC should request and associate with the claims file legible copies of the veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the VBA AMC should secure all outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of his claimed left knee disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.  The examiner should provide an opinion as to whether is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left knee disability is etiologically related to service.  A similar opinion should be provided as to whether the left knee condition was caused or permanently worsened by the service-connected right knee DJD, status post femur fracture.  The Veteran's subjective history should be taken into consideration; if the examiner discounts the Veteran's reports, he or she should provide a rationale for doing so.  

3.  As to the service-connected right knee condition, the examiner should determine all symptomatology associated with the Veteran's DJD of the right knee, status post femur fracture, to include any limitation of right knee range of motion.  

The examiner should also determine whether the Veteran's right knee condition is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the right knee, expressed in degrees, if possible.  

The examiner must state whether there is any evidence of semilunar, dislocated, cartilage with frequent episodes of locking, pain and effusion.  

The examiner must also comment on the presence of any recurrent subluxation or lateral instability of the right knee and characterize it as slight, moderate or severe.  

A complete rationale for all conclusions expressed must be provided in a typewritten report.  

4.  After the above-cited directives have been accomplished and any newly received evidence has been associated with the claims files, the RO/AMC must readjudicate the Veteran's claims for service connection for a left knee disorder and for a rating in excess of 10 percent for DJD of the right knee, status post femur fracture.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them a time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


